March 19, 2008 VIA FACSIMILE AND EDGAR Mr. Jim B. Rosenberg Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 RE:Rite Aid Corporation Dear Mr. Rosenberg: On behalf of Rite Aid Corporation, a Delaware Corporation (the "Company"), set forth below are responses to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") set forth in your letter dated March 13, 2008 (the "Comment Letter").For the convenience of the Staff, each response has been numbered to correspond to the comments in the Comment Letter. Form 10-K for the Fiscal Year Ended March 3, 2007 Item 1.
